                                   Case 2:20-cv-03800-DSF-GJS Document 1 Filed 04/24/20 Page 1 of 13 Page ID #:1


                                   The Cardoza Law Corporation
                               1
                                   Michael F. Cardoza, Esq. (SBN: 194065)
                               2   Mike.Cardoza@cardozalawcorp.com
                                   Lauren B. Veggian, Esq. (SBN: 309929)
                               3
                                   Lauren.Veggian@cardozalawcorp.com
                               4   548 Market St. #80594
                                   San Francisco, CA 94104
                               5
                                   Telephone: (415) 488-8041
                               6   Facsimile: (415) 651-9700
                                   Attorneys for Plaintiff,
                               7
                                   Ashley Case
                               8

                               9
                                                       UNITED STATES DISTRICT COURT
                                                                 FOR THE
                              10                      CENTRAL DISTRICT OF CALIFORNIA
                              11
                                    ASHLEY CASE                             Case No.: 2:20-cv-03800
THE CARDOZA LAW CORPORATION




                              12
                                                Plaintiff,                  COMPLAINT FOR DAMAGES
    SAN FRANCISCO, CA 94104




                                                                            FOR VIOLATIONS OF:
     548 MARKET ST. #80594




                              13
                                                        v.
                              14
                                                                              1.) FAIR DEBT COLLECTION
                                    SEQUIUM ASSET SOLUTIONS,                      PRACTICES ACT, 15 U.S.C. §
                                                                                  1692 ET SEQ.; AND
                              15    LLC;
                              16
                                                                              2.) ROSENTHAL FAIR DEBT
                                                 Defendant.                       COLLECTION PRACTICES
                              17
                                                                                  ACT CAL CIV §§ 1788, ET
                                                                                  SEQ.; AND
                              18                                              3.) CONSUMER CREDIT
                              19
                                                                                  REPORTING AGENCIES
                                                                                  ACT CAL CIV §§ 1785, ET
                              20
                                                                                  SEQ.

                              21
                                                                               DEMAND FOR JURY TRIAL
                                   ///
                              22

                              23   ///
                              24   ///
                              25
                                   ///
                              26
                              27

                              28


                                   COMPLAINT FOR DAMAGES
                                   Case 2:20-cv-03800-DSF-GJS Document 1 Filed 04/24/20 Page 2 of 13 Page ID #:2



                               1                                          INTRODUCTION
                               2   1.   Ashley Case was in the middle of paying off a long-forgotten AT&T bill to a debt
                               3        collection agency when Sequium Asset Solutions swooped in, claimed the right
                               4        to collect on the account instead, cancelled her agreed-upon payment plan and
                               5        immediately demanded more money. Ms. Case agreed to pay the larger amount
                               6        in two installments in exchange for Sequium not reporting the debt to the credit
                               7        bureaus. After making her first payment, Ms. Case checked her credit reports only
                               8        to find that Sequium had gone back on their agreement and had reported the debt
                               9        to all three – inaccurately. When she didn’t make the second of two payments,
                              10        Sequium began to demand that she pay further jacked-up amounts and continued
                              11        to report the debt inaccurately to her credit reports.
THE CARDOZA LAW CORPORATION




                              12   2.   ASHLEY CASE (“Plaintiff”), by Plaintiff’s attorney, brings this action for
    SAN FRANCISCO, CA 94104




                                        actual damages, statutory damages, attorney fees, and costs, against SEQUIUM
     548 MARKET ST. #80594




                              13
                              14        ASSET SOLUTIONS, LLC for violations of the Fair Debt Collection Practices
                              15        Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), and the Rosenthal Fair Debt
                              16        Collection Practices Act, California Civil Code § 1788 et seq. (hereinafter
                              17        “RFDCPA”), and for violations of the Consumer Credit Reporting Agencies
                              18        Act, California Civil Code § 1785 et seq. (hereinafter “CCRAA”), all of which
                              19        prohibit debt collectors from engaging in abusive, deceptive and unfair practices.
                              20   3.   Plaintiff makes these allegations on information and belief, with the exception
                              21        of those allegations that pertain to the Plaintiff, or to the Plaintiff’s counsel,

                              22        which Plaintiff alleges on personal knowledge.

                              23   4.   While many violations are described below with specificity, this Complaint

                              24        alleges violations of the statutes cited in their entirety.

                              25   5.   All violations by Defendant were knowing, willful, and intentional, and

                              26        Defendant did not maintain procedures reasonably adapted to avoid any such

                              27        violations.

                              28   6.   Unless otherwise indicated, the use of a Defendant’s name in this Complaint


                                   COMPLAINT FOR DAMAGES                                              Page 2 of 13
                                   Case 2:20-cv-03800-DSF-GJS Document 1 Filed 04/24/20 Page 3 of 13 Page ID #:3



                               1          includes all agents, principles, managing agents, employees, officers, members,
                               2          directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
                               3          representatives, and insurers of that Defendant named.
                               4   7.     The Consumer Credit Reporting Agencies Act (CCRAA), the California
                               5          version of the federal Fair Credit Reporting Act (FCRA), was originally enacted
                               6          in 1975. In language virtually identical to that found in the original FCRA
                               7          legislation, the California Legislature stated the CCRAA’s purpose was “to
                               8          require that consumer credit reporting agencies adopt reasonable procedures”
                               9          for handling credit information so as to ensure it was handled in a manner which
                              10          was “fair and equitable to the consumer with regard to confidentiality, accuracy,
                              11          relevancy, and proper utilization of such information in accordance with the
THE CARDOZA LAW CORPORATION




                              12          requirements of this title.”1 In 1993, the California Legislature amended the
    SAN FRANCISCO, CA 94104




                                          CCRAA and added a section that imposes duties on furnishers of credit
     548 MARKET ST. #80594




                              13
                              14          information similar in some ways to those found in the FCRA. For example,
                              15          Civil Code § 1785.25(a) provides that the furnisher “shall not” furnish credit
                              16          information to “any credit reporting agency if the person [furnisher] knows or
                              17          should know the information is incomplete or inaccurate.”
                              18                                  JURISDICTION AND VENUE
                              19   8.     Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states
                              20          that such actions may be brought and heard before “any appropriate United States
                              21          district court without regard to the amount in controversy,” 28 U.S.C. § 1331,

                              22          which grants this court original jurisdiction of all civil actions arising under the

                              23          laws of the United States, and pursuant to 28 U.S.C. § 1367 for pendent state law

                              24          claims.

                              25   9.     This action arises out of Defendant’s violations Fair Debt Collection Practices

                              26          Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), and the Rosenthal Fair Debt

                              27          Collection Practices Act, California Civil Code § 1788 et seq. (hereinafter

                              28
                                   1
                                       California Civil Code § 1785.1(d)
                                   COMPLAINT FOR DAMAGES                                                 Page 3 of 13
                                   Case 2:20-cv-03800-DSF-GJS Document 1 Filed 04/24/20 Page 4 of 13 Page ID #:4



                               1       “RFDCPA”), and the Consumer Credit Reporting Agencies Act, California
                               2       Civil Code § 1785 et seq. (hereinafter “CCRAA”).
                               3   10. Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the acts and
                               4       transactions occurred here, Plaintiff resides here, and Defendant transacts
                               5       business here.
                               6                                 FDCPA AND RFDCPA
                               7   11. In enacting the FDCPA, Congress found that:
                               8      a.    There is abundant evidence of the use of abusive, deceptive, and unfair debt
                               9            collection practices by many debt collectors. Abusive debt collection
                              10            practices contribute to the number of personal bankruptcies, to marital
                              11            instability, to the loss of jobs, and to invasions of individual privacy.
THE CARDOZA LAW CORPORATION




                              12      b.    Existing laws and procedures for redressing these injuries are inadequate to
    SAN FRANCISCO, CA 94104




                                            protect consumers.
     548 MARKET ST. #80594




                              13
                              14      c.    Means other than misrepresentation or other abusive debt collection
                              15            practices are available for the effective collection of debts.
                              16      d.    Abusive debt collection practices are carried on to a substantial extent in
                              17            interstate commerce and through means and instrumentalities of such
                              18            commerce. Even where abusive debt collection practices are purely
                              19            intrastate in character, they nevertheless directly affect interstate
                              20            commerce.
                              21      e.    It is the purpose of this title to eliminate abusive debt collection practice by

                              22            debt collectors, to insure that those debt collectors who refrain from using

                              23            abusive debt collection practices are not competitively disadvantaged, and

                              24            to promote consistent State action to protect Consumers against debt

                              25            collection abuses. 15 U.S.C. § 1692.

                              26   12. Similarly, when enacting the RFDCPA, the California Legislature found that:

                              27            The banking and credit system and grantors of credit to consumers

                              28            are dependent upon the collection of just and owing debts. Unfair or


                                   COMPLAINT FOR DAMAGES                                                Page 4 of 13
                                   Case 2:20-cv-03800-DSF-GJS Document 1 Filed 04/24/20 Page 5 of 13 Page ID #:5



                               1            deceptive collection practices undermine the public confidence
                               2            which is essential to the continued functioning of the banking and
                               3            credit system and sound extensions of credit to consumers. Cal.
                               4            Civil Code § 1788.1(a)(1).
                               5   13. The FDCPA and the RFDCPA are both strict liability statutes. That is, a
                               6       plaintiff need not prove intent or knowledge on the part of the debt collector to
                               7       establish liability. See Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055,
                               8       1060-61 (9th Cir. 2011); Donohue v. Quick Collect, 592 F.3d 1027, 1030 (“[t]he
                               9       FDCPA is a strict liability statute that makes debt collectors liable for violations
                              10       that are not knowing or intentional”).
                              11   14. To further protect consumers, claims under the FDCPA and RFDCPA are to be
THE CARDOZA LAW CORPORATION




                              12       judged according to the “least sophisticated debtor” or “least sophisticated
    SAN FRANCISCO, CA 94104




                                       consumer” standard. Gonzales at 1061. This standard is lower than the
     548 MARKET ST. #80594




                              13
                              14       “reasonable debtor” standard, and is specifically designed to protect consumers
                              15       of below average and sophistication or intelligence. Id. In addition, a plaintiff
                              16       need not even have actually been misled or deceived by the debt collector’s
                              17       communication. Rather, liability depends on whether the hypothetical least
                              18       sophisticated debtor – someone who is uninformed and naïve – would have
                              19       likely been misled. Id.; see also Tourgeman v. Collins Financial Servs., 755
                              20       F.3d 1109, 1119 (9th Cir. 2014).
                              21                                          PARTIES

                              22   15. Plaintiff is a natural person who resides in the County of Los Angeles, State of

                              23       California. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

                              24       1692a(3) and by Cal. Civ. Code § 1785.3(b), and a “Debtor” as that term is

                              25       defined by California Civil Code § 1788.2(h).

                              26   16. Defendant Sequium Asset Solutions, LLC (hereinafter “Defendant SAS”) is a

                              27       Georgia corporation operating from an address of 1130 Northchase Parkway,

                              28       Suite 150, Marietta, GA 30067, and is a “Debt Collector” as that term is defined


                                   COMPLAINT FOR DAMAGES                                              Page 5 of 13
                                   Case 2:20-cv-03800-DSF-GJS Document 1 Filed 04/24/20 Page 6 of 13 Page ID #:6



                               1        by 15 U.S.C. § 1692a(6) and Cal. Civ. Code § 1788.2(c) because it regularly uses
                               2        the mails and/or the telephone to collect, or attempt to collect, directly or
                               3        indirectly, defaulted consumer debts that it did not originate. It operates a
                               4        nationwide debt collection business and attempts to collect debts from consumers
                               5        in virtually every state, including consumers in the State of California. Its
                               6        principal, if not sole, business purpose is the collection of defaulted consumer
                               7        debts originated by others, and, in fact was acting as a debt collector as to the
                               8        delinquent consumer debt it attempted to collect from Plaintiff.
                               9   17. This case involves money due or owing or alleged to be due or owing from a
                              10        natural person by reason of a consumer credit transaction. As such, this action
                              11        arises out of a “consumer debt” and “consumer credit” as those terms are
THE CARDOZA LAW CORPORATION




                              12        defined by Cal. Civ. Code § 1788.2(f).
    SAN FRANCISCO, CA 94104




                                   18. This case involves Plaintiff’s “consumer credit report(s)” as that term is defined
     548 MARKET ST. #80594




                              13
                              14        by Cal. Civ. Code § 1785.3(c)
                              15   19. Defendant Sequium Asset Solutions, LLC is a “person” who “furnished
                              16        information on a specific transaction or experience to any consumer credit
                              17        reporting agency” under Cal. Civ. Code §§ 1785.3(j) and 1785.25.
                              18                                 FACTUAL ALLEGATIONS
                              19   20. Plaintiff is an individual residing in the County of Los Angeles in the State of
                              20        California.
                              21   21. Plaintiff is informed and believes, and thereon alleges, that at all times relevant,

                              22        Defendant conducted and continues to conduct business in the State of

                              23        California.

                              24   22. The principle purpose of Defendant’s business is the collection of delinquent

                              25        consumer debts, and Defendant regularly collects debts consumer debts that it did

                              26        not originate.

                              27   23. In the process of getting a divorce, Plaintiff was contacted by a collector called

                              28        Diversified Consultants, and made aware that the AT&T bill did not get paid and


                                   COMPLAINT FOR DAMAGES                                              Page 6 of 13
                                   Case 2:20-cv-03800-DSF-GJS Document 1 Filed 04/24/20 Page 7 of 13 Page ID #:7



                               1       was currently due and owing.
                               2   24. The AT&T debt was a long-forgotten bill for a phone used for personal, family
                               3       or household purposes.
                               4   25. Plaintiff agreed to a payment plan, under which Plaintiff would pay $105.22 until
                               5       the debt was paid off.
                               6   26. After making 5 monthly payments to debt collector Diversified Consultants
                               7       toward the subject debt, Plaintiff received a call from Defendant stating that the
                               8       debt was placed with Defendant in or around October 2019.
                               9   27. Plaintiff paid $105.22 per month from June through October 2019 for a total of
                              10       $526.10 paid toward the debt.
                              11   28. In or around October 2019, Plaintiff received a phone call from Defendant stating
THE CARDOZA LAW CORPORATION




                              12       that it was taking over the collection efforts from the first collector. Plaintiff asked
    SAN FRANCISCO, CA 94104




                                       to continue the payment plan she had set up with the first collector, but Defendant
     548 MARKET ST. #80594




                              13
                              14       simply told her “no” and demanded a $700 payment that day. Plaintiff told them
                              15       she could not make that payment, and asked to split that amount into a few
                              16       payments.
                              17   29. Defendant told her “no” again, and demanded the $700 payment again. After back
                              18       and forth, Defendant and Plaintiff agreed to two payments of $380 each and, in
                              19       exchange for these two payments totaling to a larger sum, Defendant promised
                              20       that it would not report the account to the credit bureaus.
                              21   30. Plaintiff made the first $380 payment, and checked her credit report.

                              22   31. When Plaintiff checked her credit reports, she found that Defendant had reported

                              23       the account to all three of her credit reports.

                              24   32. Plaintiff did not make the second $380 payment because Defendant had violated

                              25       their agreement.

                              26   33. Plaintiff called Defendant back to ask why a debt was reported when she made

                              27       the payments as agreed, and Defendant said it would listen to the tapes of the

                              28       earlier conversations between Plaintiff and Defendant and get back to her.


                                   COMPLAINT FOR DAMAGES                                                 Page 7 of 13
                                   Case 2:20-cv-03800-DSF-GJS Document 1 Filed 04/24/20 Page 8 of 13 Page ID #:8



                               1   34. Defendant never got back to her.
                               2   35. On information and belief, Defendant recorded all phone conversations it had
                               3        with Plaintiff regarding the subject debt.
                               4   36. On or around October 23, 2019, Plaintiff received a demand letter for the debt in
                               5        the amount of $1,157.32.
                               6   37. On or around December 2, 2019, Plaintiff received a demand letter for the debt in
                               7        the amount of $1,052.10.
                               8   38. Plaintiff did not make any payments towards the debt between October 23, 2019
                               9        and December 2, 2019.
                              10   39. Defendant reported the debt to Plaintiff’s Equifax credit report originally in
                              11        October 2019.
THE CARDOZA LAW CORPORATION




                              12   40. As of January 15, 2020, the “balance due” being reported to Plaintiff’s Equifax
    SAN FRANCISCO, CA 94104




                                        credit report was $658.
     548 MARKET ST. #80594




                              13
                              14   41. Defendant reported the subject debt to Plaintiff’s Experian credit report originally
                              15        in October 2019.
                              16   42. As of January 15, 2020, the “balance due” being reported to Plaintiff’s Experian
                              17        credit report was $658.
                              18   43. Defendant reported the subject debt to Plaintiff’s TransUnion credit report
                              19        originally in October 2019.
                              20   44. As of January 15, 2020, the “balance due” being reported to Plaintiff’s
                              21        TransUnion credit report was $658.

                              22   45. On information and belief, Defendant has been continuously and inaccurately

                              23        reporting the subject debt to Plaintiff’s Equifax, Experian and TransUnion credit

                              24        reports since October 2019.

                              25   46. Plaintiff has now been told by Defendant that she owes three completely different

                              26        amounts, and has no idea which amount is actually correct.

                              27   47. Plaintiff has not received anything in the mail from Defendant since December

                              28        2019.


                                   COMPLAINT FOR DAMAGES                                              Page 8 of 13
                                   Case 2:20-cv-03800-DSF-GJS Document 1 Filed 04/24/20 Page 9 of 13 Page ID #:9



                               1   48. Plaintiff has not heard back from Defendant via phone call regarding the debt
                               2       since she called and asked about why the account was being reported to her credit
                               3       after she made the payment as agreed.
                               4                                   ACTUAL DAMAGES
                               5   49. Plaintiff has suffered actual damages as a result of these illegal collection and
                               6       intimidation tactics by this Defendant in the form of: invasion of privacy, personal
                               7       embarrassment, loss of personal reputation, loss of productive time, nausea, and
                               8       feelings of fear, anxiety, hopelessness, anger, persecution, emotional distress,
                               9       frustration, upset, humiliation, and embarrassment, amongst other negative
                              10       emotions.
                              11   50. Plaintiff’s injuries are concrete. Defendants’ conduct of reporting inaccurate
THE CARDOZA LAW CORPORATION




                              12       and derogatory information is analogous to the common law tort of defamation.
    SAN FRANCISCO, CA 94104




                                       Furthermore, the California legislature enacted the CCRAA to protect
     548 MARKET ST. #80594




                              13
                              14       consumers from precisely the conduct described in this Complaint. The
                              15       California legislature found that the banking system is dependent upon fair and
                              16       accurate credit reporting; and that, inaccurate credit reports directly impair the
                              17       efficiency of the banking system, and unfair credit reporting methods
                              18       undermine the public confidence, which is essential to the continued
                              19       functioning of the banking system. Consequently, the CCRAA was enacted to
                              20       insure fair and accurate reporting, promote efficiency in the banking system and
                              21       protect consumer privacy; and to ensure that consumer reporting agencies

                              22       exercise their grave responsibilities with fairness, impartiality, and a respect for

                              23       the consumer’s right to privacy because consumer reporting agencies have

                              24       assumed such a vital role in assembling and evaluating consumer credit and

                              25       other information on consumers. The alleged transgressions by Defendants

                              26       would, if left unchecked in a competitive marketplace, naturally propagate had

                              27       the California legislature not created laws to give vulnerable consumers a voice

                              28       and a mechanism for private enforcement.


                                   COMPLAINT FOR DAMAGES                                              Page 9 of 13
                                   Case 2:20-cv-03800-DSF-GJS Document 1 Filed 04/24/20 Page 10 of 13 Page ID #:10



                               1                         CAUSES OF ACTION CLAIMED BY PLAINTIFF
                               2                                           COUNT I
                               3                               VIOLATION OF § 1692E OF THE FDCPA
                               4    51. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                               5         as though fully stated herein.
                               6    52. A debt collector violates § 1692e of the FDCPA when it uses any false, deceptive,
                               7         or misleading representation or means in connection with the collection of any
                               8         debt.
                               9    53. A debt collector violates § 1692e(2)(a) of the FDCPA when it falsely represents
                              10         the character, amount, or legal status of a debt in connection with the collection
                              11         of such debt.
THE CARDOZA LAW CORPORATION




                              12    54. Defendant violated § 1692e(2)(a) when it, among other qualifying actions and
    SAN FRANCISCO, CA 94104




                                         omissions, willfully misrepresented the amount of the debt, to wit: that it sent a
     548 MARKET ST. #80594




                              13
                              14         demand on October 23, 2019 for $1,157.32, that it sent a second demand on
                              15         December 2, 2019, for $1052.02, and that it reported a third amount – $658 – to
                              16         Plaintiff’s credit.
                              17    55. It is impossible for all three amounts to be correct all at the same time, and as
                              18         such, one (or two or all) of the amounts demanded and reported are incorrect and
                              19         misrepresented.
                              20    56. A debt collector violates § 1692e(8) of the FDCPA when it communicates or
                              21         threatens to communicate to any person credit information which is known or

                              22         which should be known to be false.

                              23    57. Defendant violated § 1692e(8) when it reported an incorrect balance due on the

                              24         subject debt to Plaintiff’s Equifax, Experian, and TransUnion credit reports.

                              25                                           COUNT II

                              26                               VIOLATION OF § 1692F OF THE FDCPA

                              27    58. Plaintiff incorporates by reference all of the above paragraphs of this Complaint

                              28         as though fully stated herein.


                                    COMPLAINT FOR DAMAGES                                             Page 10 of 13
                                   Case 2:20-cv-03800-DSF-GJS Document 1 Filed 04/24/20 Page 11 of 13 Page ID #:11



                               1    59. A debt collector violates § 1692f of the FDCPA when it uses unfair or
                               2         unconscionable means to collect or attempt to collect any debt.
                               3    60. A debt collector violates § 1692f(1) when it attempts to collect any amount that
                               4         is not authorized by agreement or permitted by law.
                               5    61. Defendant violated § 1692f when it, among other qualifying actions and
                               6         omissions, willfully and without justification, demanded on October 23, 2019 that
                               7         Plaintiff pay $1,157.32, that demanded on December 2, 2019, that Plaintiff pay
                               8         $1052.02, and that it reported a third amount – $658 – to Plaintiff’s credit.
                               9    62. It is impossible for all three amounts to be correct all at the same time, and as
                              10         such, one (or two or all) of the amounts demanded and reported are incorrect and
                              11         misrepresented.
THE CARDOZA LAW CORPORATION




                              12                                          COUNT III
    SAN FRANCISCO, CA 94104




                                                        VIOLATION OF § 1788.17 OF THE RFDCPA
     548 MARKET ST. #80594




                              13
                              14    63. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                              15         as though fully stated herein.
                              16    64. A defendant violates § 1788.17 of the RFDCPA when it fails to comply with
                              17         the provisions of 15 U.S.C. § 1692b to 1692j, inclusive.
                              18    65. Defendants violated § 1788.17 of the RFDCPA when they willfully engaged in
                              19         conduct, the natural consequence of which the violation of 15 U.S.C. § 1692e
                              20         and § 1692f.
                              21                                          COUNT IV

                              22                                VIOLATION OF THE CCRAA

                              23                                    CAL CIV § 1785.25(A)

                              24    66. Plaintiff incorporates by reference all of the above paragraphs of this Complaint

                              25         as though fully stated herein.

                              26    67. On one or more occasions within the two years prior to the filing of this suit, by

                              27         example only and without limitation, Sequium Asset Solutions, LLC violated

                              28         Cal Civ §1785.25(a) by furnishing incomplete and/or inaccurate information


                                    COMPLAINT FOR DAMAGES                                               Page 11 of 13
                                   Case 2:20-cv-03800-DSF-GJS Document 1 Filed 04/24/20 Page 12 of 13 Page ID #:12



                               1         about Plaintiff to one or more consumer credit reporting agencies when they
                               2         knew or should have known that the information was incomplete or inaccurate.
                               3    68. As a result of the conduct, actions and inactions of Sequium Asset Solutions,
                               4         LLC the Plaintiff suffered actual damages including without limitation, by
                               5         example only and as described herein on Plaintiff’s behalf by counsel: loss of
                               6         credit, damage to reputation, embarrassment, humiliation and other mental and
                               7         emotional distress.
                               8    69. The conduct, actions and inactions by Sequium Asset Solutions, LLC were
                               9         willful, rendering Sequium Asset Solutions, LLC liable for punitive damages
                              10         in an amount of up to $5,000 for each violation to be determined by the Court
                              11         pursuant to Cal Civ §1731(a)(2)(B). In the alternative Sequium Asset Solutions,
THE CARDOZA LAW CORPORATION




                              12         LLC was negligent entitling the Plaintiff to recover under Cal Civ §1731(a)(1).
    SAN FRANCISCO, CA 94104




                                    70. The Plaintiff is entitled to recover actual damages, costs and attorney's fees
     548 MARKET ST. #80594




                              13
                              14         from Sequium Asset Solutions, LLC in an amount to be determined by the
                              15         Court pursuant to Cal Civ §1731(a)(1).
                              16                                   PRAYER FOR RELIEF
                              17    WHEREFORE, Plaintiff prays that judgment be entered against Defendant for:
                              18             a) Award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) (FDCPA),
                              19                 and pursuant to Cal. Civ. Code § 1788.30 (RFDCPA), and pursuant to
                              20                 Cal Civ §1731 (CCRAA), against Defendant and for Plaintiff, and,
                              21             b) Award of statutory damages in the amount of $1000.00 pursuant to 15

                              22                 U.S.C. § 1692k(a)(1) (FDCPA) against Defendant and for Plaintiff, and,

                              23             c) Award of statutory damages in the amount of $1000.00 pursuant to Cal.

                              24                 Civ. Code § 1788.30 (RFDCPA) against Defendant and for Plaintiff, and,

                              25             d) Award of punitive damages in the amount of $5,000 for each violation as

                              26                 the court deems proper pursuant to Cal. Civ. Code § 1785.31 (CCRAA)

                              27                 against Defendant and for Plaintiff, and,

                              28             e) Award of costs of litigation and reasonable attorney’s fees pursuant to 15


                                    COMPLAINT FOR DAMAGES                                            Page 12 of 13
                                   Case 2:20-cv-03800-DSF-GJS Document 1 Filed 04/24/20 Page 13 of 13 Page ID #:13



                               1                 U.S.C. § 1692k(a)(1) (FDCPA), pursuant to Cal. Civ. Code § 1788.30
                               2                 (RFDCPA), and pursuant to Cal. Civ. Code § 1785.31 (CCRAA) against
                               3                 Defendant and for Plaintiff, and,
                               4              f) Award to Plaintiff of such other and further relief as may be just and
                               5                 proper.
                               6                              TRIAL BY JURY IS DEMANDED.
                               7    71. Pursuant to the seventh amendment to the Constitution of the United States of
                               8         America, Plaintiff is entitled to, and demands, a trial by jury.
                               9
                                                                            THE CARDOZA LAW CORPORATION
                              10    DATED: April 24, 2020                   BY: /S/ LAUREN B. VEGGIAN
                              11                                            MICHAEL F. CARDOZA, ESQ.
                                                                            LAUREN B. VEGGIAN, ESQ.
THE CARDOZA LAW CORPORATION




                              12
                                                                            ATTORNEYS FOR PLAINTIFF,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              13                                            ASHLEY CASE
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22

                              23
                              24
                              25
                              26
                              27

                              28


                                    COMPLAINT FOR DAMAGES                                              Page 13 of 13
